     Case 1:19-cv-00835-AWI-SAB Document 42 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED BROWN,                                     Case No. 1:19-cv-00835-AWI-SAB (PC)
12                       Plaintiff,                     ORDER CONTINUING SETTLEMENT
                                                        CONFERENCE
13           v.
14    IGBINOSA, et al.,                                 Video Settlement Conference:
                                                        Date: August 3, 2020
15                       Defendants.                    Time: 9:30 a.m.
                                                        Judge: Barbara A. McAuliffe
16

17

18          On October 17, 2019, the Court identified this case as an appropriate case for the post-

19   screening ADR (Alternative Dispute Resolution) project, and stayed the action. (ECF No. 23.)

20   The settlement conference was rescheduled several times, (ECF Nos. 28, 32, 36), and was held

21   before the undersigned on June 1, 2020.

22          Upon discussion with counsel and the parties, the Court finds it appropriate to continue

23   the settlement conference in this action to allow further investigation.

24          Accordingly, it is HEREBY ORDERED as follows:

25      1. The settlement conference is continued to August 3, 2020, at 9:30 a.m. and will be held

26          remotely before Magistrate Judge Barbara A. McAuliffe;

27      2. Plaintiff shall appear telephonically and counsel shall appear via videoconference (via

28          Zoom);
                                                        1
     Case 1:19-cv-00835-AWI-SAB Document 42 Filed 06/01/20 Page 2 of 2

 1     3. Plaintiff’s counsel is required to arrange for Plaintiff’s participation by contacting the

 2        Litigation Coordinator at the institution where Plaintiff is housed;

 3     4. Counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

 4        evaldez@caed.uscourts.gov for video and dial-in information for all parties;

 5     5. The action remains STAYED, with the exception that Plaintiff is permitted to seek leave

 6        to amend the complaint; and

 7     6. All other requirements set forth in the October 17, 2019 order setting settlement

 8        conference remain in effect.

 9
     IT IS SO ORDERED.
10

11     Dated:    June 1, 2020                                /s/ Barbara    A. McAuliffe               _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
